Citation Nr: 0515153	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-29 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to July 
1943.

This matter was most recently before the Board of Veterans' 
Appeal (Board) in December 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office in New York, New York, through the VA's Appeals 
Management Center (AMC) in Washington, DC, and the AMC 
Resource Unit, so that additional development could be 
undertaken.  Following attempts by AMC and its resource unit 
to complete the requested actions, the case was returned to 
the Board for further consideration.  

Pursuant to the veteran's November 2003 motion and the 
Board's grant thereof, this case has been advanced on the 
Board's docket and has received an expedited review.  

The appeal is again REMANDED to the RO via the AMC and its 
resource unit.  VA will notify the veteran if further action 
is required on his part.


REMAND

In Stegall v. West, 11 Vet.App. 268, 270-71 (1998), the 
United States Court of Appeals for Veterans Claims (Court), 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order.  Moreover, the Court has 
further held that the Board itself errs when it fails to 
ensure compliance with the terms of its remand.  Id.  

Through its December 2003 remand, the Board directed the AMC 
and its resource unit, among other things, to address an 
inextricably intertwined issue directly affecting the 
question of whether there is in existence a final decision 
denying the veteran's claim for service connection for 
hearing loss.  As noted by the Board in December 2003, 
allegations were advanced at an RO hearing in May 1998 as to 
the existence of clear and unmistakable error (CUE) in a 
March 1957 rating decision which severed service connection 
for chronic otitis media with defective hearing.  The 
veteran's CUE claim was adjudicated by the RO in September 
2000, and notice of such action was mailed to him in December 
2000.  A notice of disagreement, dated in February 2001, as 
to the CUE matter was later received by the RO.  A statement 
of the case was furnished to him in March 2002; however, a 
substantive appeal as to the CUE matter was not thereafter 
received within 60 days of the mailing of the statement of 
the case.  That notwithstanding, the merits of the CUE 
question continue to be argued by the veteran's 
representative in his September 2003 brief and yet the RO did 
not thereafter address such matter.  

On remand, the only action taken by the AMC or its resource 
unit as to the CUE matter was entry of a deferred rating 
action in March 2005, with the reasons for the deferred 
action being simply a restatement of the Board's remand 
directive of December 2003.  The deferral was not followed 
by any further adjudicatory action by the AMC, its resource 
unit, or the RO.  It was not preceded or followed by any 
request to the veteran or his representative as to whether 
the veteran is, in fact, attempting to appeal the September 
2000 denial of his CUE claim or attempting "to reopen" his 
CUE claim through the September 2003 submission of his 
representative.  But cf. generally 38 C.F.R. § 20.1409 
(2004) (Once there is a final decision on a motion under 
this subpart relating to a prior Board decision on an issue, 
that prior Board decision on that issue is no longer subject 
to revision on the grounds of clear and unmistakable error.  
Subsequent motions relating to that prior Board decision on 
that issue shall be dismissed with prejudice.)  

Simply put, unless and until the CUE matter is addressed 
below, the Board cannot proceed to adjudicate the veteran's 
claim to reopen for service connection for hearing loss.  
The record indicates that the AMC and the AMC Resource Unit 
have failed to act as to the foregoing, in contravention of 
the holding in Stegall.  Corrective measures are thus 
required as a matter of law.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Further development and adjudicatory 
action must be undertaken involving the 
veteran's allegation of CUE in the March 
1957 rating decision severing service 
connection for chronic otitis media with 
defective hearing.  As part thereof, the 
veteran must be contacted and asked 
whether he is appealing the September 
2000 denial of his CUE claim regarding 
the March 1957 rating action and thereby 
raising the issue of the timeliness of 
his substantive appeal or whether he is 
attempting "to reopen" his claim for 
CUE involving the rating decision of 
March 1957.  In the event that such 
matter is not decided in the veteran's 
favor, he must be notified of the 
action(s) taken and of his appellate 
rights.  Notice is hereby furnished to 
the veteran that should he desire the 
Board to undertake review of the 
timeliness/reopening matter(s), he must 
initiate and perfect an appeal relating 
thereto.  

2.  Following the completion of the 
actions sought above, the question of 
whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
hearing loss, based on all the evidence 
of record and all governing legal 
authority, must be readjudicated, as 
applicable.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

